              Case 3:19-cv-06025-BJR Document 123 Filed 09/15/21 Page 1 of 4




 1                                                     THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     WILLIAM T. WHITMAN, individually and on
 9   behalf of all others similarly situated,

10                          Plaintiff,                         CASE NO. 3:19-cv-06025-BJR
11          v.                                                 ORDER GRANTING PLAINTIFF’S
                                                               MOTION TO SEAL
12   STATE FARM LIFE INSURANCE
     COMPANY, an Illinois corporation,
13
                            Defendant.
14

15          Upon the motion of Plaintiff to file under seal certain confidential documents and

16   information subject to the Protective Order entered in this action (ECF No. 48), and being

17   otherwise duly advised, it is hereby ORDERED that the motion is GRANTED and the following

18   documents shall be filed under seal:

19          1.      Certain annual statements for Plaintiff’s life insurance policy at issue in this case,

20   attached as Exhibit C to the Declaration and Report of Scott J. Witt;

21          2.      Certain illustrations for Plaintiff’s life insurance policy at issue in this case, attached

22   as Exhibit D to the Declaration and Report of Scott J. Witt;

23
              Case 3:19-cv-06025-BJR Document 123 Filed 09/15/21 Page 2 of 4




 1           3.       The transcript of the November 7, 2017, deposition of Defendant State Farm Life

 2   Insurance Company (“State Farm”) employee and expert Carl Streily in Vogt v. State Farm Life

 3   Ins. Co., 16-4170-CV-C-NKL (W.D. Mo.), attached as Exhibit E to the Declaration and Report of

 4   Scott J. Witt;

 5           4.       The transcript of the December 8, 2017, deposition of State Farm employee and

 6   designated representative Tony Phipps in Vogt v. State Farm Life Ins. Co., 16-4170-CV-C-NKL

 7   (W.D. Mo.), attached as Exhibit F to the Declaration and Report of Scott J. Witt;

 8           5.       The Form 94030 New Jersey Actuarial Memorandum, attached as Exhibit G to the

 9   Declaration and Report of Scott J. Witt;

10           6.       The Form 94030 South Carolina Actuarial Memorandum, attached as Exhibit H to

11   the Declaration and Report of Scott J. Witt;

12           7.       The transcript of the November 30 through December 1, 2017, deposition of State

13   Farm employee and designated representative Jeff Holzbauer in Vogt v. State Farm Life Ins. Co.,

14   16-4170-CV-C-NKL (W.D. Mo.), attached as Exhibit I to the Declaration and Report of Scott J.

15   Witt;

16           8.       An October 4, 2001, internal email produced by State Farm re: “Mortality

17   Assumption Documentation,” attached as Exhibit J to the Declaration and Report of Scott J. Witt;

18           9.       A 2001 actuarial memorandum for the repricing of Form 94030 produced by State

19   Farm, attached as Exhibit K to the Declaration and Report of Scott J. Witt;

20           10.      The February 28, 2018, declaration of Jeff Holzbauer in Vogt v. State Farm Life

21   Ins. Co., 16-4170-CV-C-NKL (W.D. Mo.), attached as Exhibit L to the Declaration and Report of

22   Scott J. Witt;

23
              Case 3:19-cv-06025-BJR Document 123 Filed 09/15/21 Page 3 of 4




 1          11.     The transcript of the November 30, 2017, deposition of State Farm employee and

 2   designated representative at trial Alan Hendren in Vogt v. State Farm Life Ins. Co., 16-4170-CV-

 3   C-NKL (W.D. Mo.), attached as Exhibit M to the Declaration and Report of Scott J. Witt;

 4          12.     Certain reference to State Farm’s internal cost of insurance and mortality rates in

 5   the Declaration and Report of Scott J. Witt;

 6          13.     Plaintiffs’ motion in limine filed as ECF No. 265 in Vogt v. State Farm Life Ins.

 7   Co., 16-4170-CV-C-NKL (W.D. Mo.), attached as Exhibit 1 to Plaintiff’s Motion for Class

 8   Certification; and,

 9          14.     The November 12, 2020, Declaration and Report of Scott J. Witt as served on State

10   Farm in Bally v. State Farm Life Ins. Co., 18-cv-04954-CRB (N.D. Cal.), attached as Exhibit 3 to

11   Plaintiff’s Motion for Class Certification.

12          Plaintiff’s filing contains information, descriptions of information, or documents,

13   designated as “Confidential” by Protective Order, and filing under seal is necessary to protect the

14   confidential disclosure of documents as outlined in that Order.

15          The above documents shall remain sealed unless and until they become publicly-available

16   or de-designated as “Confidential” under the existing Protective Order or by any Court Order.

17          IT IS SO ORDERED.

18          Dated this 15th day of September, 2021.

19

20
                                                          A
                                                          Barbara Jacobs Rothstein
21                                                        U.S. District Court Judge

22

23
             Case 3:19-cv-06025-BJR Document 123 Filed 09/15/21 Page 4 of 4




 1

 2   TOUSLEY BRAIN STEPHENS PLLC

 3   By: /s/ Kim D. Stephens
     Kim D. Stephens, WSBA #11984
 4   kstephens@tousley.com
     Rebecca L. Solomon, WSBA #51520
 5   rsolomon@tousley.com

 6   John J. Schirger (pro hac vice)
     jschirger@millerschirger.com
 7   Matthew W. Lytle (pro hac vice)
     mlytle@millerschirger.com
 8   Joseph M. Feierabend (pro hac vice)
     jfeierabend@millerschirger.com
 9   MILLER SCHIRGER, LLC

10   Norman E. Siegel (pro hac vice)
     siegel@stuevesiegel.com
11   Ethan Lange (pro hac vice)
     lange@stuevesiegel.com
12   Lindsay Todd Perkins (pro hac vice)
     perkins@stuevesiegel.com
13   STUEVE SIEGEL HANSON LLP

14   Stephen R. Basser (pro hac vice)
     sbasser@barrack.com
15   BARRACK, RODOS & BACINE
     Joseph Gentile
16   joseph@sarrafgentile.com
     Ronen Sarraf
17   ronen@sarrafgentile.com
     SARRAF GENTILE LLP
18
     Attorneys for Plaintiff William T. Whitman
19

20

21

22

23
